J-A25026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 CATHY RENEE BURROWS                      :   No. 143 MDA 2019

             Appeal from the Order Entered January 17, 2019
   In the Court of Common Pleas of Lycoming County Criminal Division at
                     No(s): CP-41-CR-0001023-2018


BEFORE: STABILE, J., McLAUGHLIN, J., and MUSMANNO, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                FILED OCTOBER 25, 2019

      The Commonwealth has appealed from the order dismissing charges

against Cathy Renee Burrows. However, it waived all issues on appeal by

failing to file and serve a Pa.R.A.P. 1925(b) statement, after the trial court

ordered it to do so. In an effort to avoid this result, the Commonwealth has

moved for a remand to the trial court so that it may file a Rule 1925(b)

statement nunc pro tunc. It cites in support Pa.R.A.P. 1925(c)(3). However,

that subsection of the rule, by its terms, applies only to criminal defendants,

not the prosecution. It permits a remand for the filing of a nunc pro tunc Rule

1925(b) statement where we conclude that defense counsel has been per se

ineffective in failing to file a timely statement. See, e.g., Commonwealth v.

Scott, 952 A.2d 1190, 1192-93 (Pa.Super. 2008) (remanding pursuant to

Pa.R.A.P. 1925(c)(3) where trial court ordered defendant to file Rule 1925(b)

statement and defense counsel failed to do so). We therefore deny the
J-A25026-19



Commonwealth’s Motion For Remand to File Statement Nunc Pro Tunc and

dismiss the appeal.

     Motion for Remand denied. Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/2019




                                 -2-